Order entered November 21, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00844-CR
                               No. 05-22-00850-CR
                               No. 05-22-00851-CR
                               No. 05-22-00877-CR

             ENRIQUE GERARDO ESQUIVEL-MESEN, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the 199th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause Nos. 199-83448-2021,
               199-83449-2021, 199-83450-2021 & 199-83451-2021

                                     ORDER

        Before the Court is the November 17, 2022 second request of court reporter

Robyn M. Rodriguez for an extension of time to file the reporter’s record. We

GRANT the request and ORDER the reporter’s record filed by December 19,

2022.
      We caution Ms. Rodriguez that further requests to extend the time to file the

reporter’s record will be disfavored.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE




                                        –2–